El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En esta apelación interpuesta por Pedro T. Aponte contra sentencia condenatoria alega como primer motivo de su recurso que los hechos consignados en la denuncia no son constitutivos del delito de injuria y calumnia por el cual ha sido sentenciado.
Al tratar ese motivo de error en su alegato el apelante suprime palabras importantes de la denuncia, la que en lo necesario ahora dice lo siguiente:
‘ ‘ Que en 14 de junio de 1928 y en la plaza pública de Santa Isabel, del Distrito Judicial Municipal de Santa Isabel, Salinas, Puerto Rico, allí y entonces, y como a eso de las 5 p. m. el acusado Pedro T. Aponte, maliciosa y públicamente dijo en alta voz: ‘Este juez de paz, *316Angel Torres, lo que pasa es que lo han echado a manejar y se ha vendido con los aliancistas, y por eso tiene todo el día la corte ce-rrada para que no podamos los socialistas jurar contradeclaraciones en favor de los recusados en esta campaña electoral.' ”
Si esos hechos son ciertos, y como tales hemos de tenerlos ahora, son constitutivos del delito denunciado porque al decir el acusado a varias, personas que el juez de paz, Angel Torres, se había vendido a los aliancistas y que por eso ha hecho determinadas cosas, se le atribuye la comisión de un delito de soborno.
'El otro motivo del recurso es porque la sentencia e$ contraria a las pruebas y al derecho.
Los testigos del fiscal declararon, aunque no con palabras exactamente iguales pero sí en el resultado de ellas, que el acusado dijo a varias personas que el juez había recibido dinero de los aliancistas para no abrir la corte a fin de impedir que se hicieran declaraciones juradas; prueba que fue creída por la corte y que es suficiente para sostener la sentencia condenatoria. La del acusado tendió a probar la coartada de que a la hora expresada en la denuncia el acu-sado no se hallaba en el pueblo de Santa Isabel sino en el campo, pero según uno de sus testigos el acusado estaba a dicha hora en el pueblo. También trató de demostrar que en una investigación que fué practicada se comprobó que la corte estaba cerrada a horas que debía -estar abierta, pero esa investigación no se refirió al hecho imputado por el ape-lante al juez de haber recibido dinero para no abrir la corte.

La sentencia apelada debe ser confirmada.